Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed to be an unobvious improvement over the invention patented in USP 8,230,974 (Parnin).  Parnin discloses a lubrication system for a gear turbofan engine, the lubrication system comprising a gear including a gear bearing surface, the gear operatively coupled to a shaft, and a pump operatively coupled to the gear wherein rotation of the gear below a predetermined operational speed range in a direction causes the pump to transfer lubricant to the gear bearing surface.
The improvement comprises a bi-directional auxiliary pump operatively coupled to the gear, the bi-directional auxiliary pump including a first pump port and a second pump port wherein rotation of the gear below a predetermined operational speed range of the gear-turbofan engine in a first direction causes the bi-directional auxiliary pump to transfer lubricant outwardly from the first pump port to the gear bearing surface and wherein rotation of the gear below the predetermined operational speed range of the gear-turbofan engine in a second direction, which is opposite to the first direction, causes the bi-directional auxiliary pump to transfer lubricant outwardly from the second pump port to the gear bearing surface.  While bi-directional pumps are known in the art, it would not have been obvious to a person having ordinary skill in that art at the time the application was filed to modify Parnin with such a pump as it would render Parnin inoperative for its intended use.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R EASTMAN/Primary Examiner, Art Unit 3745